Citation Nr: 1510377	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-35 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as due to a service-connected disorder.

2.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issue of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is remanded to the RO.


FINDING OF FACT

Evidence of record does not show that the Veteran's currently diagnosed restless legs syndrome was present in service or was causally related to his active military service or any service-connected disability.


CONCLUSION OF LAW

Restless legs syndrome was not incurred in or aggravated by active military service or proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006, 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's April 2007 letter, provided before the initial adjudication of the service connection claim on appeal in December 2007, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

Assertions that the currently, diagnosed restless legs syndrome was related to service-connected disabilities were first discussed by the Veteran during his February 2009 Board hearing.  The Board is cognizant that the only notice of regulations concerning criteria for entitlement to secondary service connection was provided in the January 2012 supplemental statement of the case.  However, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, evidence of record demonstrates that the Veteran and his representative have actual knowledge of all applicable provisions.  Voluminous information has been submitted by the Veteran's representative in regards to the matter on appeal, including multiple statements in support of the claim.  Furthermore, the purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, post-service VA treatment records, and records from the Social Security Administration have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination and VA medical opinion in conjunction with the service connection claim on appeal in June 2010 and August 2011 to clarify the nature and etiology of his restless leg symptoms.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical opinion obtained by VA in August 2011 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in January 2010 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  A thorough review of the record showed substantial compliance with the January 2010 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In August 2006, the Veteran filed a claim for entitlement to service connection for restless legs syndrome.  In a December 2007 rating decision, the RO denied entitlement to service connection for that matter.  The Veteran was notified of this decision and provided his appellate rights.  He then perfected a timely appeal in 2008.  The Veteran's service connection claim was remanded for additional evidentiary development in January 2010.  

In written statements of records, as well as during his February 2009 Board hearing, the Veteran contended that he has restless leg syndrome, which was either caused by active duty service or by a service-connected disorder.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation was amended during the pendency of the claim; however, the amendment is not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Service treatment records reflected complaints of and treatment for lower extremity cramps, sciatica, and extreme leg pain but are void of any complaints, findings, or diagnosis of restless legs syndrome.

Post-service VA treatment records indicate that Clonazepam was prescribed for insomnia and restless legs syndrome in 2006 and for insomnia and restless legs in 2007.  Active problem lists in VA treatment records dated from 2005 to 2009 did not show a diagnosis of restless legs syndrome.  Additional VA treatment records dated from 2007 to 2009 showed continued prescriptions for Clonazepam as well as other medications like Cyclobenzaprine.

In January 2010, the Board remanded this matter to obtain a VA examination to determine whether a diagnosis of restless leg syndrome was warranted, and if so, the etiology of that disorder.

In a June 2010 VA examination report, the Veteran complained of awaking at night with his leg muscles spasming and jerking involuntarily.  Electrodiagnostic studies revealed abnormal findings, including left L5 radiculopathy and mild peripheral neuropathy.  After reviewing the record and examining the Veteran, the examiner diagnosed restless leg syndrome, noting that symptoms occurred at nighttime during sleep.

In an August 2011 addendum VA medical opinion, the same examiner noted additional review of the record.  The examiner indicated that there was no evidence of restless legs syndrome in sleep study documentation in the Veteran's service treatment records.  It was further highlighted that post-service VA treatment records from Hampton VA Medical Center did not include restless legs syndrome on the Veteran's problem list.  As those records were unable to document a formal diagnosis of restless leg syndrome, the examiner opined that it was "less likely as not" that the Veteran's restless leg syndrome was caused or aggravated by his active duty service or by any of his service-connected disorders. 

Service connection for restless legs syndrome on a direct or secondary basis is not warranted.  Service treatment records clearly do not reflect findings or complaints of restless legs syndrome.  The Board is cognizant that probative evidence of record demonstrates that the Veteran has a current diagnosis of multiple leg disorders, including peripheral neuropathy, radiculopathy, and restless legs syndrome.  It is also undisputed that service connection for numerous disabilities, including neurological manifestations in each leg of degenerative disc disease of the thoracolumbar spine with intervertebral disc syndrome, has been granted.  However, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's restless legs syndrome and his active military service or any service-connected disability.  The VA examiner in August 2011 specifically opined that the Veteran's current restless legs syndrome was "less likely as not" caused or aggravated by his active duty service or by any of his service-connected disorders.  The examiner provided a rationale for the stated opinion, citing to a detailed review of the evidence of record.  In addition, the Veteran has not provided any competent medical opinion, despite be given the opportunity to do so, that rebuts these findings.  As such, the Board finds that the most probative medical evidence that specifically addresses the questions of whether the Veteran has restless legs syndrome related to his service or to any of his service-connected disabilities weighs against the claim.    

The only evidence of record which relates the Veteran's currently diagnosed restless legs syndrome to his active military service or his service-connected disabilities is the statements made by the Veteran.  His statements are competent evidence as to observable symptomatology, including bilateral leg pain.  See Barr, 21 Vet. App. at 307.  However, the statements that restless legs syndrome was incurred as a result of active service or as secondary to service-connected disabilities draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's restless legs syndrome falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

The criteria to establish entitlement to service connection for restless legs syndrome have not been met, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for restless legs syndrome, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for restless leg syndrome, to include as due to a service-connected disorder, is denied.


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to service connection for a lung disorder, to include as due to asbestos exposure, is warranted.

The Veteran asserts that he was exposed to asbestos while in the Navy while stationed aboard the USS SOUTH CAROLINA, USS VULCAN, USS SHREVEPORT, and USS ENTERPRISE.  During his February 2009 Board hearing, he testified that he slept near pipes, including steam pipes and water pipes.  He also alleged that he was exposed to asbestos from the fire-retardant clothing that he wore and equipment that he carried in his duties as a firefighter. 

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was listed as Instructor for a period of nine years and seven months and as Drycleaning Specialist for a period of 17 years.  Voluminous service personnel records associated with the record detailed that the Veteran had numerous duties during his 20 year period of active service, including assignments as Ship's Store operator, Fire Extinguishing Agent Supplyman, Firefighting Team Member, and Damage Control Watch Supervisor. 

Service treatment records showed normal clinical evaluation of the lungs during the Veteran's July 1985 service enlistment examination.  Additional service treatment records reflected findings of seasonal allergies, allergic rhinitis, obstructive sleep apnea, viral upper respiratory infection, and chronic cough.  In a December 1989 Navy Asbestos Surveillance Program report, the Veteran indicated he was uncertain about exposure prior to service and had not been exposed to asbestos dust during Navy service.  Dental health questionnaires dated in November 1990 and November 2004 showed complaints of persistent cough.  In August 1991, the Veteran was noted to deny any known exposure to asbestos in his job during service.  Responses in Asbestos Medical Surveillance Program reports dated in May 1986, December 1993, and September 1994 detailed that the Veteran was uncertain if he had been exposed to asbestos dust prior to or during his naval career.  Records dated in 2000 and 2001 showed the Veteran was not part of any Asbestos Medical Surveillance Survey.  In an August 2001 Report of Medical History, the examiner noted that the Veteran's complaints of chronic cough in the last three to four years, recurrent nasal congestion, and occasional nasal drainage were not considered disabling.  It was indicated that self-treatment with over the counter Sudafed decreased nasal symptoms and that heartburn symptoms also caused continued symptoms. 

In an April 2005 VA predischarge general medical examination report, the examiner diagnosed obstructive lung disease, consistent with reactive airways disease.  It was noted that the Veteran was not subjectively having symptoms but objectively showed obstructive lung disease during pulmonary function testing, with no evidence for other pulmonary abnormalities. 

A September 2005 service separation examination report showed normal clinical evaluation of the lungs.  A September 2005 Report of Medical History reflected complaints of asthma or breathing problems, wheezing or problems with wheezing, and chronic cough or cough at night.  The examiner listed a finding of seasonal allergic rhinitis and subacute respiratory.  

Post-service VA treatment records dated from 2006 to 2009 showed findings of unspecified asthma and chronic cough.  A September 2006 treatment record detailed the Veteran's work history, noting that he had worked from 1972 to 1985 and had gone to welding school.  It was further noted that the Veteran worked at the "MS shipyard" from 1974 to 1979 and then in construction prior to entering service in 1985. 

In January 2010, the Board remanded this matter for additional development in order to verify whether the Veteran was exposed to asbestos during service as alleged.  The RO was further instructed that if additional evidence was obtained, which showed that the Veteran was exposed to asbestos in service, the Veteran was to be afforded a VA examination to determine the current existence and etiology of any lung disorder found.

Responses received in June 2010 from Naval Sea Systems Command reflected that it provided documents concerning the vessels on which the Veteran served and the rating the Veteran occupied.  Evidence of record showed the RO came to the conclusion that the Veteran, in his jobs falling under Damage Controlman, had a minimal probability of being exposed to asbestos during his period of active service.  It referenced a May 2002 RO memorandum pertaining to asbestos claims to support those findings, including a copy of the memorandum in the record.  In a November 2011 deferred rating decision, the RO noted that the evidence provided by the Navy showed the Veteran had minimal exposure to asbestos and instructed personnel to request a VA examination for respiratory diseases.  

A comprehensive review of the record reveals that further development on this matter is warranted, as the RO has not substantially complied with the directives of the prior January 2010 remand.  As the Veteran was not provided a VA examination to ascertain the nature and etiology of his claimed lung disorder, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Based on the cumulative evidence of record, this claim must be remanded to schedule the Veteran for the requested VA examination. 

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his claimed lung disorder from Hampton VA Medical Center.  As evidence of record only includes treatment records dated up to February 2009 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Hampton VA Medical Center dated from February 2009 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA medical examination to determine whether any diagnosed lung/respiratory disorder is related to his military service.  The evidence of record in the form of claims files and electronic files must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed lung disorder, to include asthma, is related to the Veteran's period of active military service, or to any incident therein, to include any verified in-service asbestos exposure. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


